t c no united_states tax_court lawrence v and katharine t brookes petitioners v commissioner of internal revenue respondent docket no filed date ps were partners in a partnership that was the subject of a partnership proceeding r mailed a notice of final_partnership_administrative_adjustment fpaa for taxable years and to the tax_matters_partner tmp the tmp filed a petition and ps filed a motion to participate in the partnership proceeding which this court granted the tmp settled the partnership case and certified that no party objected to the settlement ps did not receive notice of the settlement before the decision was entered by this court but received notice of the decision days after it was entered ps object to the settlement and claim interests adverse to those of the tmp r assessed deficiencies in ps' federal income taxes for and as computational adjustments based on the partnership adjustments see sec_6231 i r c thereafter r mailed ps a notice_of_deficiency for affected items determining additions to tax for and ps filed a petition for redetermination with respect to the affected items deficiency and the and assessments attributable to their share of partnership items r filed a motion to dismiss for lack of jurisdiction and to strike the portion of the petition that attempts to put the and assessments into issue ps argue they were denied due process in the partnership proceeding because they did not have an opportunity to be heard and did not have the right to appeal from a stipulated decision ps filed a cross-motion to dismiss for lack of jurisdiction because r did not issue a notice_of_deficiency for the partnership adjustments before assessment held we lack jurisdiction in this affected items proceeding to redetermine the deficiencies resulting from the partnership adjustments for and held further ps were not denied their rights to procedural due process based on their lack of notice of the settlement even though their position was adverse to that of the tmp and they did not have the right to appeal ps could have moved to vacate the decision in the partnership proceeding upon receiving notice of that decision held further r is not required to issue a notice_of_deficiency with respect to partnership items upon the completion of a partnership proceeding before assessing deficiencies for the partnership adjustments lawrence v brookes for petitioners allan d hill for respondent opinion gerber judge respondent issued a notice_of_deficiency for petitioners’ and tax years determining additions to tax attributable to petitioners' partnership_interest in barrister equipment associates serie sec_122 a limited_partnership barrister the notice_of_deficiency was issued following the conclusion of a partnership proceeding involving barrister's and taxable years in the parlance of partnership proceedings additions to tax are described as affected items and come into play following the completion of the partnership proceeding in response to the affected items notice_of_deficiency petitioners filed a petition with this court at the time their petition was filed petitioners resided in berkeley california petitioners attempted to place in issue not only the additions to tax but also the adjustments to their and income_tax attributable to their partnership items determined in the barrister partnership proceeding respondent has not issued a notice_of_deficiency to petitioners for respondent moved to dismiss for lack of jurisdiction the portion of the petition relating to the and tax and interest assessed as a computational adjustment in the wake of the barrister proceeding conversely petitioners by a cross- motion seek a dismissal for lack of jurisdiction as to the assessment of the and tax and interest on the ground that respondent failed to issue a notice_of_deficiency for the and tax relating to the barrister partnership items prior to the assessment in addition petitioners moved to restrain collection of the and assessed tax and interest a threshold question that is key to resolving these motions is whether we have jurisdiction to entertain controversies involving petitioners’ assessed and partnership income_tax liabilities in the context of this affected items proceeding which is separate from the partnership proceeding involving barrister background notices of final_partnership_administrative_adjustment fpaa for and were mailed on date to barrister and its general_partner tax_matters_partner tmp the tmp timely filed a petition on date petitioners here moved to participate in the barrister partnership proceeding and this court granted their motion the barrister proceeding concluded by the entry of an agreed decision on date pursuant to an agreement between respondent and the tmp the tmp by means of its execution of a stipulated decision document certified that no party objected to the entry of the decision respondent assessed tax and interest against petitioners for and reflecting the treatment of their share of partnership items in accordance with the decision entered in the barrister proceeding petitioners herein claim that they were neither given notice of nor were in agreement with the settlement between respondent and the tmp petitioners further contend that respondent knew at the time of the execution of the stipulated decision that they had not received notice of the settlement petitioners however did receive a copy of the decision on date we assume for purposes of these motions that petitioners' claims can be substantiated days after its entry in this regard petitioners claim that there was a fraud upon the court as to the entry of the decision in the partnership proceeding respondent counters that assuming the court was fraudulently misled about the notification of participating partners we lack jurisdiction to consider such matters in the context of petitioners’ affected items proceeding petitioners also claim that they were denied due process thus petitioners argue that the decision in the barrister partnership proceeding is not res_judicata and binding as to them in addition to their contentions as to the validity of the prior_partnership proceeding petitioners also maintain that respondent was required to issue a notice_of_deficiency before assessing and attempting to collect the and income_tax attributable to their barrister partnership items in other words petitioners interpret the internal_revenue_code as requiring respondent to issue a notice_of_deficiency before assessing a computational adjustment reflecting the partnership items even though a partnership proceeding has been completed pursuant to sec_6221 through discussion unless otherwise indicated section references are to the internal_revenue_code in effect for the periods under consideration and rule references are to the tax_court rules_of_practice and procedure initially we note that we have jurisdiction to consider the question of our jurisdiction over the parties or subject matter 83_tc_626 res judicata--petitioners contend that the doctrine_of res_judicata does not bar relitigation of the barrister partnership items because they are presenting issues regarding those items not addressed in the partnership proceeding accordingly they argue that they are not bound by the barrister proceeding respondent without agreeing with their underlying arguments argues that petitioners should have moved this court to reconsider or vacate the decision in the barrister partnership proceeding petitioners have framed the issue in a manner that suggests two separate paths of inquiry to determine whether we have jurisdiction over the partnership items in this proceeding first we must analyze the statutory partnership provisions to determine whether we can consider the tax assessments from a partnership proceeding in petitioners' affected items proceeding if we decide that the statutory provisions do not offer the relief sought we then consider petitioners’ constitutional claim that they were deprived of procedural due process sec_6221 through provide for a unified partnership proceeding to determine the tax treatment of partnership items separate from and independent of a partner's deficiency proceeding involving nonpartnership_items 87_tc_783 h conf rept pincite 1982_2_cb_600 consequently the portion of any deficiency attributable to partnership items cannot be considered in a partner's personal case and must be considered solely in a partnership proceeding sec_6221 sec_6226 maxwell v commissioner supra pincite thus we lack jurisdiction to redetermine a deficiency attributable to partnership items in a partner-level proceeding involving nonpartnership_items 96_tc_707 95_tc_193 93_tc_730 maxwell v commissioner supra pincite sec_6231 defines a partnership_item as any item required to be taken into account for the partnership's taxable_year to the extent that the secretary provides by regulations that the item is more appropriately determined at the partnership level than at the partner level n c f energy partners v commissio89_tc_741 1987_partnership items include each partner's proportionate share of the partnership's aggregate income gain loss deduction or credit sec_6231 sec_301_6231_a_3_-1 proced admin regs affected items are nonpartnership_items defined in 102_tc_683 as follows affected items are defined under sec_6231 as any item to the extent such item is affected by a partnership_item 95_tc_209 the first type of affected_item is a computational adjustment made to record the change in a partner’s tax_liability resulting from adjustments reflecting the proper treatment of partnership items sec_6231 white v commissioner supra once partnership level proceedings are completed respondent is permitted to assess a computational adjustment against a partner without issuing a deficiency_notice sec a the second type of affected_item requires a partner level determination n c f energy partners v commissio89_tc_741 section a a i provides that the normal deficiency procedures apply to those affected items which require partner level determinations the additions to tax for negligence and valuation_overstatement are affected items requiring factual determinations at the individual partner level n c f energy partners v commissioner supra pincite it is well settled that we lack jurisdiction to consider partnership items in an affected items proceeding 93_tc_730 although petitioners allege error concerning affected items additions to tax they are not pursuing the merits of that controversy at this time instead they ask us to redetermine tax attributable to partnership items because they did not receive notice of the settlement of those items in crowell v commissioner supra we considered the effect of a taxpayer’s lack of notice of the partnership proceeding on the validity of an affected items notice_of_deficiency in crowell the taxpayers argued that they had not received notice of the partnership-level proceeding from respondent in accordance with sec_6223 and no petition was filed to contest the fpaa we reasoned that the partnership items set forth in the crowell fpaa would become nonpartnership_items under sec_6223 if the taxpayers had not been sent proper notice see sec_6231 we concluded that under these circumstances whether sufficient notice of the partnership-level proceeding had been provided to the taxpayers could be considered in a partner- level proceeding as noted above petitioners do not presently seek to question the affected items set forth in the notice_of_deficiency issued to them further the lack of notice here does not concern an alleged failure by respondent to comply with sec_6223 but the tmp’s failure to notify petitioners and obtain their approval of the settlement between the tmp and respondent that alleged lack of notice does not permit the conversion of a partnership_item into a nonpartnership item see sec_6231 and c furthermore petitioners became participating partners in the barrister proceeding and received notification of the entry of the stipulated decision at a time when they could have sought to have that decision reconsidered or vacated petitioners do not present nor have we found any authority permitting us to redetermine partnership items in this affected items proceeding sec_6226 which governs judicial review of adjustments to partnership items grants jurisdiction over all partnership items and the proper allocation of the partnership items among the partners to the court in which a petition is filed with respect to the fpaa our jurisdiction for the instant proceeding is based on the issuance of a notice_of_deficiency with respect to nonpartnership_items notwithstanding the merits of petitioners' res_judicata argument we lack jurisdiction over the barrister partnership items therefore we will grant respondent's motion to dismiss and strike allowing petitioners to challenge the decision in the partnership proceeding in their affected items case would ignore congressional intent that there be a unified single resolution of partnership items due process--petitioners argue that allowing the assessment of the and tax based on the decision in the barrister partnership proceeding deprives them of their right to procedural due process petitioners contend that their interests are adverse to those of the tmp and that the stipulated decision by the tmp denied their right to a trial and to appeal the decision our jurisdictional inability to address the tax_assessment attributable to partnership items in the context of this deficiency proceeding does not violate petitioners' rights to due process we have found that the tefra partnership provisions generally do not violate taxpayers' rights to due process see 95_tc_51 affd without published opinion 995_f2d_235 9th cir as a general_rule a taxpayer possesses a constitutionally cognizable property interest invoked by the assessment and collection_of_taxes accordingly petitioners must receive an opportunity to present their case 281_us_673 although petitioners did not receive notice of settlement they did receive notice of the entry of the decision in the partnership-level proceeding upon entry of the decision petitioners had days in which to file a motion to vacate that decision rule after days special leave of court is required to file such a motion granting a motion for leave lies within the sound discretion of the court 872_f2d_245 8th cir affg tcmemo_1987_1 a decision generally becomes final after days unless appealed sec_7481 once a decision of this court becomes final we may still vacate the decision but only in certain narrowly circumscribed situations 293_us_191 petitioners argue that a fraud was committed upon the court this court may vacate a final_decision if obtained through fraud upon the court 859_f2d_115 9th cir affg 86_tc_1319 511_f2d_929 2d cir 464_f2d_368 3d cir casey v commissioner tcmemo_1992_672 if the barrister decision is to be vacated however it cannot be accomplished in the context of petitioners’ affected items proceeding is a separate deficiency_notice required as a prerequisite to assessment of partnership items --normally a taxpayer’s income_tax_liability for each year is separate and subject_to resolution in a single administrative and or legal proceeding in congress provided for a separate unified partnership-level proceeding thereby creating the possibility that an individual partner may be involved in two or more separate proceedings for any taxable_year respondent’s determinations of partnership and nonpartnership_items are subject_to differing notice requirements to the partners partners receive notices of deficiency for their nonpartnership and or affected items at the partnership level the tax_matters_partner and notice partners receive an fpaa the appropriate notice must first be issued before respondent can assess either the partnership or the nonpartnership_items petitioners here question the separate nature of partnership and partner-level proceedings vis-a-vis respondent’s ability to assess a computational adjustment reflecting partnership items without first issuing a notice_of_deficiency to the partner in essence petitioners contend that even though respondent issued an fpaa and a partnership proceeding in which petitioners participated was begun and concluded respondent must issue a separate notice_of_deficiency to petitioners prior to assessing the partnership items courts have repeatedly held that the normal deficiency procedures including the notice_of_deficiency do not apply to the allocation of partnership items among partners 64_f3d_101 2d cir 992_f2d_955 9th cir 99_tc_121 affd 16_f3d_75 5th cir 95_tc_243 despite this long line of cases petitioners argue that a notice_of_deficiency is required because the partnership provisions do not vest respondent with authority to assess partnership items against the partners upon the conclusion of a partnership proceeding thus respondent must rely on sec_6201 for that authority petitioners reason that since sec_6201 refers to the deficiency procedures of subchapter_b respondent must comply with that subchapter for all assessments including assessments attributable to partnership items section a provides that in general the deficiency_notice procedures do not apply to the assessment of computational adjustments a computational adjustment is the change in the tax_liability of a partner which properly reflects the tax treatment of a partnership_item sec_6231 in short a computational adjustment reflects the amount of change in the tax_liability of a partner that is assessed after a fpaa proceeding becomes final palmer v commissioner tcmemo_1992_352 affd without published opinion 4_f3d_1000 11th cir however petitioners contend that section a should not be read to exempt from the deficiency procedures of subchapter_b a computational adjustment reflecting the treatment of partnership items petitioners suggest that the term tax_liability in the definition of computational adjustment refers to the amount due after respondent assesses a deficiency in accordance with subchapter_b sec_6225 restricts assessment of a deficiency attributable to a partnership_item until completion of the partnership proceedings while section a makes subchapter_b procedures inapplicable to that assessment thus contrary to petitioners' argument sec_6201 assessment authority is not limited to assessment under subchapter_b procedures the mere reference to subchapter_b in sec_6201 does not mean that respondent lacks assessment authority as to partnership items unless respondent adheres to subchapter_b procedures petitioners argue that respondent must comply with sec_6213 which requires a notice_of_deficiency prior to assessment however paragraph of sec_6213 refers to section a for the applicability of the notice requirement to deficiencies attributable to partnership items in addition sec_6216 provides for procedures relating to partnership items see subchapter_c those references belie petitioners' contention that respondent must comply with the deficiency procedures of subchapter_b before assessing a computational adjustment in addition requiring a notice_of_deficiency as a predicate for such assessment of partnership items after the conclusion of a partnership proceeding would ignore congressional intent to provide for a separate partnership proceeding we note that petitioners concede that a notice_of_deficiency with respect to partnership items would not give taxpayers the right to relitigate the partnership items in addition the partnership provisions safeguard due process rights by providing taxpayers with notice of the partnership_adjustment and an opportunity to participate in the partnership proceeding petitioners’ approach would add a procedural step that creates a mere formality and does not provide any additional due process protection in light of the lengthy list of cases that hold that a notice_of_deficiency is not required before assessment of a computational adjustment we find petitioners' argument that such a notice is required unpersuasive we will deny petitioners' motion to dismiss for lack of jurisdiction because the assessment of petitioners’ and income_tax and interest based on the decision entered in the barrister proceeding is not within our subject-matter jurisdiction in this case it follows that we have no authority to restrain collection of the assessed and income_tax and interest to reflect the foregoing an order granting respondent’s motion and denying petitioners’ motions will be issued
